DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "second voltage " in claim 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets that claim 3 depends on claim 2.
Claim 8 recites the limitation “the refresh waveform “in claim 8. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets that claim 8 depends on claim 7.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 4 states “The TIR display of claim A, Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over Low (US Patent Publication Number 2017/0075184 A1) in view of Rhode (US Patent Publication Number 2010/0245375 A1).
Low teaches, as claimed in claim 1,  a Total Internal Reflective (TIR) display configured for static and dynamic data display1 (¶0068), the display comprising: a host processor to process image data from a native format to a TIR-suitable format; a display panel having an opposing electrode pair (110 and 116) and a plurality of electrophoretically mobile particles (120 and 122) disposed in a medium (118) bound by the opposition electrode pair (110 and 116), the plurality of electrophoretically mobile particles (120 and 122) configured to move proximal to one of the electrodes in the electrode pair to at least one of totally internally reflect an incoming ray of light or to frustrate the incoming ray of light (¶ 0030) ; Low fails a display controller in communication with the host processor, the display controller configured to receive the processed image data from the host processor, the display controller further comprising: a first frame buffer to store data for a current frame, a second frame buffer to store data for at least one of a previous or a subsequent frame, a control logic, and a look up table (LUT) to store a plurality of waveform corresponding to each of a plurality of image display requirements; In a related art, Rhodes teaches a display controller (712) in communication with the host processor (706) , the display controller configured to receive the processed image data from the host processor (Fig 7 and ¶0090 126), the display controller further comprising: a first frame buffer (722) to store data for a current frame (¶0093), a second frame buffer  (704) to store data for at least one of a previous or a subsequent frame (¶ 0126) a control logic (Fig. 7 “logic fir the page transition”), and a look up table (710) to store a plurality of waveform corresponding to each of a plurality of image display requirements (¶0089); wherein the display controller is configured to apply at least one waveform to display one of a static or dynamic image (¶0061).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Total Internal Reflective (TIR) display, as taught by Low, with the display controller, as taught by Rhodes, for the purpose of providing input image blocks into a page transition file and stores the page transition file for later use (¶0012).
Low teaches, as claimed in claim 2, wherein the display controller is configured to apply a first voltage bias (+10V voltage bias in ¶0030) to the plurality of electrophoretically mobile particles (120 and 122) to thereby move at least one of the plurality of electrophoretically mobile particles proximal to a first electrode (116) of the opposing electrode pair to thereby frustrate TIR (¶0030).
Low teaches, as claimed in claim 3, wherein the display controller is configured to apply a second voltage(-10V)  bias to the plurality of electrophoretically mobile particles to thereby move at least one of the plurality of electrophoretically mobile particles proximal to a second electrode of the opposing electrode pair to thereby frustrate TIR (¶ 0033).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US Patent Publication Number 2017/0075184 A1) in view of Rhode (US Patent Publication Number 2010/0245375 A1) as applied to claim 1above, and further in view of  Sprague (US Patent Publication Number  2009/0098745 A1).
Low and Rhodes fail to teach, as claimed in claim 6, an integrated display controller circuitry to drive a lower display resolution. In a related art, Lin teaches an integrated display controller circuitry to drive a lower display resolution (¶ 0010)
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Total Internal Reflective (TIR) display, as taught by Low and Rhode, with the sensor, as taught by Rhodes, for the purpose of providing input image blocks into a page transition file and stores the page transition file for later use (¶0012).

Claim(s) 7  and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Low (US Patent Publication Number 2017/0075184 A1) in view of Rhode (US Patent Publication Number 2010/0245375 A1) as applied to claim 1above, and further in view of  Sprague (US Patent Publication Number  2016/0155399 A1).

Low fails to teach, as claimed in claim 7, wherein at least one of the host processor or the display controller is configured to compare a current frame and a subsequent frame to update the display panel with a refresh waveform prior to displaying the subsequent frame and wherein the current frame is stored in the first frame buffer and the subsequent frame is stored at the second frame buffer. In a related art, Apple teaches wherein at least one of the host processor (305) or the display controller (610) is configured to compare a current frame and a subsequent frame to update the display panel with a refresh waveform prior to displaying the subsequent frame and wherein the current frame is stored in the first frame buffer and the subsequent frame is stored at the second frame buffer (¶ 0088)..
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Total Internal Reflective (TIR) display, as taught by Low and Rhode, with the sensor, as taught by Rhodes, for the purpose of increasing the battery life (¶0012).
Low and Rhodes fail to teach, as claimed in claim 8, wherein the refresh waveform is different from a waveform used to display the current frame. In a related art, Apple teaches wherein the refresh waveform is different from a waveform used to display the current frame (¶ 0088).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Total Internal Reflective (TIR) display, as taught by Low and Rhode, with the sensor, as taught by Rhodes, for the purpose of increasing the battery life (¶0012).
10.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US Patent Publication Number 2017/0075184 A1) in view of Rhode (US Patent Publication Number 2010/0245375 A1) as applied to claim 1above, and further in view of  Huppenthal (US Patent Publication Number  2004/0177237 A1).
Low and Rhodes fail to teach, as claimed in claim 9, wherein the host processor and the display controller are configured on a semiconductor die.  In a related art, Huppenthal teaches wherein the host processor and the display controller are configured on a semiconductor die (64)(¶0038 and figure 4).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the Total Internal Reflective (TIR) display, as taught by Low and Rhode, with the die, as taught by Huppenthal, for the purpose of providing input image blocks into a page transition file and stores the page transition file for later use (¶0012).

Allowable Subject Matter
Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches a Total Internal Reflective (TIR) display configured for static and dynamic data display the display comprising: a host processor to process image data from a native format to a TIR-suitable format; a display panel having an opposing electrode pair prior art fails to simultaneously teach wherein one or more of the host processor and the display controller are further configured to: (a) control and update frame rate and display timing, (b) display update procedures for partial updates, full updates of frame buffer and rendering pixel data, (c) interface to a driver integrated circuitry (IC) or a discrete circuitry to generate and control a drive voltage on the display panel, (d) interface an ambient sensor to determine an environmental condition and to adapt waveform updates, and (f) process algorithms to display color image and/or video data to accommodate a color filter arrays (CFAs) of the display, as claimed in claim 5;


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ebook reader is known to have static and dynamic data displayed